Citation Nr: 0530622	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for small cell cancer of 
the lung, claimed as secondary to asbestos exposure.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active duty from March 1949 to June 1949.  
The Board has been advised that the veteran died on May [redacted], 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO rating decision.  On 
September 16, 2005, the Board issued a remand in this matter.  
In a separate order, the Board has vacated the September 16, 
2005, remand due to the death of the veteran before the 
issuance of that decision.


FINDING OF FACT

On October 18, 2005, the Board was notified by the RO that 
the veteran died on May [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died in May 2005, during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran, and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or as to any 
derivative claim which might be brought by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is hereby dismissed.




__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


